Citation Nr: 1456013	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  09-07 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection to sleep apnea, to include as secondary to service-connected Bell's palsy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Purdum, Counsel

INTRODUCTION

The Veteran served on active duty from April 1983 to May 1986 and from May
1987 to April 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a
July 2007 rating decision of the Columbia, South Carolina, Regional Office (RO) of
the Department of Veterans Affairs (VA). 

The Veteran and his spouse testified before a Veterans Law Judge seated at the RO in Atlanta, Georgia, in February 2010. That Veterans Law Judge retired from the Board and the Veteran elected to be heard by another Veterans Law Judge. 38 USCA § 7107(c) (West 2002); 38 C F R. § 20.707 (2014). In November 2014, the Veteran and his spouse testified via videoconference before the undersigned Veterans Law Judge, seated at the Board's Central Office in Washington, D.C. Transcripts of the hearings are associated with the claims file. 

Most recently, in September 2012, the Board remanded this case for additional development. The file has now been returned to the Board for further consideration.


FINDING OF FACT

There is an approximate balance of positive and negative evidence as to whether the Veteran's sleep apnea is aggravated by his service-connected Bell's palsy.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for sleep apnea as secondary to service-connected Bell's palsy have been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.             § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. 38 C.F.R. § 3.310(a). Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists; and (2) that the current disability was either: (a) proximately caused by; or (b) proximately aggravated by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

In pertinent part, the Veteran asserts that his sleep apnea is secondary to his service-connected Bell's palsy. He and his spouse have offered written and oral testimony that the Veteran snored during their marriage and such became worse, with periods during which he stopped breathing, requiring evaluation shortly after service. Private treatment records dated in April 2007 include a diagnosis of sleep apnea and a February 2007 rating decision granted service connection for Bell's palsy. Thus, the remaining issue is whether the Veteran's sleep apnea is secondary to, i.e., was caused or aggravated by, his service-connected Bell's palsy. 

The Veteran's private treatment provider, in April 2007, opined that the Veteran's sleep apnea was certainly more severe as a result of his Bell's palsy. The same private treatment provider, in an August 2007 statement, reasoned that the Veteran's sleep apnea was more severe as a result of his Bell's palsy, as the Veteran did not actually have any observed apneas until the Bell's palsy afflicted him.  

In September 2010, a VA examiner opined that the Veteran's sleep apnea was not related to or worsened by his Bell's palsy. He reasoned that his review of medical literature was silent for case reports or other evidence that an adverse relationship exists between sleep apnea and Bell's neuropathy, and that the Veteran's seventh nerve paralysis impacts the motor function of the facial area, but does not innervate the tongue or pharyngeal muscles. 

In a December 2011 statement, the private treatment provider who offered the April 2007 and August 2007 statements further reasoned that the Veteran's sleep apnea was directly related to or worsened by his Bell's palsy on the basis that the palsy affects the facial muscles making them weak and floppy. He again reported that the Veteran did not have sleep apnea prior to being afflicted with Bell's palsy. 

It is clear to the Board that the private treatment provider and VA examiner have different opinions as to whether sleep apnea is secondary to Bell's palsy, specifically, the involvement of the facial muscles affected by Bell's palsy and related to the physical structures governing sleep. The Board finds no basis upon which to lessen the probative value of either opinion. Thus, based on the foregoing, giving the Veteran the benefit of the doubt, as is required by law, the Board concludes that service connection for sleep apnea as secondary to service-connected acquired Bell's palsy is warranted. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 


ORDER

Service connection to sleep apnea, to include as secondary to service-connected Bell's palsy, is granted.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


